DETAILED ACTION

Applicant’s response filed on 04/15/2022 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Masayaki (JP2009064674, hereinafter Masayaki).
Referring to claim 1, Masayaki discloses a wire harness (figures 1-2) comprising: 
At least one wire; 
a cover (11-12) that covers the at least wire (30); and 
at least one cushion (23-34) provided between the at least wire and the cover (between 11-12) and, 
wherein: 
the cover includes (i) a lid (11) and (ii) a main body (12), the main body including (a) a bottom wall and (b) two side walls (bottom wall and side wall of 12) that each extend from a respective side edge of the bottom wall toward the lid (side wall of 12 extend from side edges of the bottom wall toward 11),
the cover (11-12) is provided with at least one hole (holes 25 and/or 26 in 12) in an intermediate portion of the cover in an extension direction of the at least wire (in intermediate portion between two ends of cover 10-11 in an extension direction of 20), and 
the cushion (23-24) is provided between the at least hole and the at least one wire (between one of (25 and/or 26) and 20) in a first direction intersecting the extension direction (see cross sectional view in figure 2 defines structure at a first direction intersecting the extension direction of 20).

Referring to claim 2, Masayaki discloses the wire harness according to claim 1, wherein:  the at least one wire includes a plurality of wires, and the cushion covers each of the wires (see wires 20; and 23-24 covers each of the wires in figure 2 of Masayaki)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Masayaki 
in view of   Masaaki et al. (JP2014130708A, hereinafter Masaaki).

Referring to claim 3, Masayaki discloses the wire harness according to claim 1, but fails to disclose comprising a braid made of metal that covers the wire inside the cover, wherein the cushion is provided between the wire and the braid.

Masaaki discloses a braid made of metal that covers the wire inside the cover, wherein the cushion is provided between the wire and the braid.
 (braid 10 inside cover 3 in figure 7, and cushion 24 between braid 10 and the wire 11, see paragraph 0028 states, “the second rubber member24 function as a shock-absorbing material having higher elasticity ….The second rubber member suppresses abrasion, etc., of another member (the braided shield 10 in the present embodiment) arranged around the electromagnetic wave absorption component 2.”).

It would have been obvious to a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the wire harness of Masayaki to have a braid and the cushion is provided between the wire and the braid as taught by Masaaki in order to provide electromagnetic shielding to the wire to improve signal transmission, and cushion suppresses abrasion, etc., of the braided shield 10.

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Masayaki 
in view of Tang et al. (CN202694951, hereinafter Tang).

Referring to claim 4, Masayaki discloses the wire harness according to claim 2, but fails to disclose wherein the at least one cushion comprises a plurality of cushions that each cover a respective one of the wires.

Tang discloses wherein the at least one cushion comprises a plurality of cushions that each cover a respective one of the wires (plural cushion 5 along respective conductors 1 ).

It would have been obvious to a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the wire harness of Masayaki to have plural cushion as taught by Tang because the purpose of this utility model is to provide a light-weight flame-retardant polyvinyl chloride insulated and sheathed power cable, which has a reasonable structure design and effectively improves the fire resistance, flame resistance, extrusion resistance and performance of the cable. The compact structure reduces the weight of the cable.


Claims 5 rejected under 35 U.S.C. 103 as being unpatentable over Masayaki 
in view of  Tsukamoto et al. (JP2017011833A, hereinafter Tsukamoto).

Referring to claim 5, Masayaki discloses the wire harness according to claim 1, but fails to disclose wherein the cover has a longer dimension in the extension direction of the at least one wire than in a direction perpendicular to the extension direction of the at least one wire.

Tsukamoto discloses wherein the cover has a longer dimension in the extension direction of the at least one wire than in a direction perpendicular to the extension direction of the at least one wire.

It would have been obvious to a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the wire harness of Masayaki to have cover with a longer dimension in the extension direction of the at least one wire as taught by Tsukamoto because this type of arrangement would increase straight or less bendable  portion of cable or wire to safely keep attached along the vehicle panel, and also protect cable in densely large or longer are which requires high cable protection. 

Claims 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Masayaki 
in view of   Tsukamoto et al. (JP2017011833A, hereinafter Tsukamoto) and Yashimura et al. (US20190123531, hereinafter Yashimura).
Referring to claim 6, Masayaki discloses the wire harness according to claim 1, but fails to disclose further comprising at least one exterior member that covers a respective portion of the at least one wire that extends outward from a first end of the cover.
Tsukamoto discloses at least one exterior member that covers a respective portion of the at least one wire that extends outward from a first end of the cover (10 in figures).

It would have been obvious to a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the wire harness of Masayaki to have exterior cover as taught by Tsukamoto because a wiring material such as the electric wire  inserted  in the exterior member to protect the wiring material.

Masayaki in view of Tsukamoto disclose the at least one exterior member being more flexible than the cover.

Yashimura discloses the at least one exterior member being more flexible than the cover (11 is more flexible than 12 in figure 1; paragraph 0044 states, “The protector 12 is a resin-made hard rectangular-tubular member for protecting solidly the wiring harness W11, and protects a bent-unnecessary portion of the wiring harness W11”).

It would have been obvious to a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the wire harness of Masayaki in view of Tsukamoto to have exterior cover as taught by Yashimura because The protector 12 is a resin-made hard rectangular-tubular member for protecting solidly the wiring harness W11, and protects a bent-unnecessary portion of the wiring harness W11(paragraph 0044).

Referring to claim 7, Masayaki in view of Tsukamoto and Yashimura disclose the wire harness according to claim 6, wherein the at least one exterior member comprises two exterior members that respectively cover two portions of the at least one wire that respectively extend outward from (i) the first end of the cover and (ii) a second end of the cover (see 10 in figures of Tsukamoto) .

Referring to claim 8, Masayaki in view of Tsukamoto and Yashimura disclose the wire harness according to claim 6, wherein the at least one exterior member comprises a corrugated tube (see 10 in figures of Tsukamoto).

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Masayaki
In view of  Katsumata et al. (US20030213607, hereinafter Katsumata).

Referring to claim 9, Masayaki discloses the wire harness according to claim 1, but fails to disclose wherein the at least one hole comprises a plurality of holes that are spaced apart in the extension direction of the at least one wire.

Katsumata discloses wherein the at least one hole comprises a plurality of holes that are spaced apart in the extension direction of the at least one wire (plural holes on cover 20 in figure 1).

It would have been obvious to a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the wire harness of Masayaki to have plural holes as taught by Katsumata in order to provide air ventilation or reduce heat within the cover. 

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-3  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847